In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-242 CR

____________________


LEVI SAMUEL LOVE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 98151




MEMORANDUM OPINION
 Levi Samuel Love appeals his conviction for aggravated assault with a deadly
weapon.  See Tex. Pen. Code Ann. § 22.02(a)(2) (Vernon Supp. 2007).  Appellate counsel
filed a brief concluding the record revealed no reversible error.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  Love filed a pro se response brief presenting three issues for review.  The State
filed a brief contending Love's pro se issues lack merit.  We affirm the trial court's
judgment.  
	The Court of Criminal Appeals directs that we not address the merits of issues raised
in Anders briefs or pro se responses.  Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.
App. 2005).  Rather, an appellate court may determine either (1) "that the appeal is wholly
frivolous and issue an opinion explaining that it has reviewed the record and finds no
reversible error"; or (2) "that arguable grounds for appeal exist and remand the cause to the
trial court so that new counsel may be appointed to brief the issues."  Id.
	After careful review of the entire record, the briefs of appellate counsel and the State,
along with the pro se brief of appellant, we find no arguable error.  See id.  Appointment of
new counsel is not required.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.
App. 1991).  Appellant is free to file a petition for discretionary review raising error by this
Court in the instant appeal. (1)  All pro se motions currently pending before the Court are
denied.  We affirm the judgment of the trial court.
	AFFIRMED.
                                                                                                                                                 
                                                                             __________________________________
                                                                                               CHARLES KREGER
                                                                                                          Justice
Submitted on October 1, 2007
Opinion Delivered March 12, 2008
Do not publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.
1.  However, "[w]hile an appellant has a right to file a petition for discretionary review
with [the Court of Criminal Appeals], review is not a matter of right."  Bledsoe, 178 S.W.3d
at 827 n.6 (citing Tex. R. App. P. 66.2).